Exhibit 10.21(1)

AMENDMENT NUMBER THREE

THIS AMENDMENT NUMBER THREE dated this 25th day of July, 2012 is to that certain
Inventory Financing Agreement entered into by and between GE Commercial
Distribution Finance Corporation (“CDF”) and the undersigned Dealers (each,
individually, a “Dealer” and, collectively, “Dealers”) dated June 24, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Financing
Agreement”).

WHEREAS, the parties hereto desire to amend the Financing Agreement in certain
respects;

NOW THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereby agree as follows:

1. The first sentence of Section 17 of the Financing Agreement is hereby deleted
and is replaced with the following:

“Unless sooner terminated as provided in this Agreement, the term of this
Agreement shall commence on the date hereof and continue until June 24, 2015
and, if CDF provides written notice to Dealers of CDF’s intent to renew the
current term at least ninety (90) days prior to the end of the then current
term, at CDF’s sole election and subject to Dealer’s consent, the term of this
Agreement shall automatically renew for up to two successive one year periods
thereafter.”

2. Each reference in the Financing Agreement, the RCCRA Agreement, the Program
Terms Letter, and any other document, instrument or agreement related thereto or
executed in connection therewith (collectively, the “Documents”) to the
Financing Agreement shall be deemed to refer to the Financing Agreement as
amended by this Amendment Number Three. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Financing
Agreement.

3. Each Dealer represents and warrants to CDF that (a) all representations and
warranties of Dealer in the Financing Agreement and the other Documents are true
and correct as of the date hereof, (b) such Dealer has all the necessary
authority to enter into and perform this Amendment Number Three, (c) this
Amendment Number Three, the Financing Agreement, the RCCRA Agreement, and the
Program Terms Letter are the legal, valid and binding obligations of such
Dealer, enforceable against Dealer in accordance with their terms, (d) the
execution, delivery and performance of this Amendment Number Three will not
violate (i) such Dealer’s organizational documents, (ii) any agreement binding
upon it, unless such violation could not result, individually or in the
aggregate, in a Material Adverse Effect, or (iii) any law, rule, regulation,
order or decree, unless such violation could not result, individually or in the
aggregate, in a Material Adverse Effect, (e) neither a Default nor an event
which, with the giving of notice, the passage of time, or both, would result in
a Default has occurred and is continuing, and (f) the obligations of Dealer to
repay the Advances and to perform the Obligations are absolute and
unconditional, and there exists no right of setoff or recoupment, counterclaim
or defense of any nature whatsoever to payment or performance of the
Obligations.

 

Amendment Number Three to

Inventory Financing Agreement

 

KCP-4244375-5

   1   



--------------------------------------------------------------------------------

4. All other terms and provisions of the Financing Agreement shall remain in
full force and effect except as modified pursuant to this Amendment Number
Three. In the event of any inconsistency between the terms of this Amendment
Number Three and any Document, this Amendment Number Three shall govern. Each
Dealer acknowledges that it has consulted with counsel and with such other
experts and advisors as it has deemed necessary in connection with the
negotiation, execution and delivery of this Amendment Number Three. This
Amendment Number Three shall be construed without regard to any presumption or
rule requiring that it be construed against the party causing this Amendment
Number Three or any part hereof to be drafted.

5. This Amendment Number Three shall not be construed to: (a) impair the
validity, perfection or priority of any lien or security interest securing the
Obligations; (b) waive or impair any rights, powers or remedies of CDF under the
Documents; (c) constitute an election of remedies to the exclusion of any other
remedies; (d) constitute an agreement by CDF or require CDF to waive any
existing or future Default or any event which, with the giving of notice, the
passage of time, or both, would result in a Default, to grant any forbearance
period, or to extend the term of the Financing Agreement or the time for payment
of the Obligations; or (e) constitute an agreement by CDF to make any further
Advances or other extensions of credit to Dealers except as required by and
subject to the terms and conditions of the Financing Agreement as amended
hereby. The execution of this Amendment Number Three and acceptance of any
documents related hereto shall not be deemed to be a waiver of any Default or
any event which, with the giving of notice, the passage of time, or both, would
result in a Default, under the Financing Agreement or breach, default or event
of default under any other Document, whether or not known to CDF and whether or
not existing on the date hereof.

6. Dealers hereby confirm that Dealers have formed the following additional
Dealer Affiliates: My Web Services, LLC, a Delaware limited liability company
wholly owned by MarineMax, Inc., MarineMax Charter Services LLC, a Delaware
limited liability company wholly owned by MarineMax East, Inc. and MarineMax
Vacations Ltd., a BVI entity wholly owned by MarineMax East, Inc. (collectively,
the “New Subsidiaries”). Dealers hereby covenant and agree that, within thirty
(30) days of written request from CDF, Dealers will take all actions requested
by CDF to address the creation of the New Subsidiaries, which actions may
include but will not be limited to delivery to CDF of due diligence information
with respect to the New Subsidiaries, amendments to the Documents,
authorizations for the filing of UCC-1 financing statements with respect to the
New Subsidiaries and opinions of counsel and delivery of such further documents
and taking of such further actions as may be requested by CDF.

7. Each Dealer hereby ratifies and confirms the Financing Agreement, as amended
hereby, and each other Document executed by such Dealer in all respects.

8. Dealers hereby release, remise, acquit and forever discharge CDF and its
affiliates, employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, participants,
predecessors, successors and assigns, subsidiary corporations, parent
corporations and related corporate divisions (collectively, “Released Parties”)
from any and all actions and causes of action, judgments, executions, suits,
debts, claims, demands, liabilities, obligations, damages and expenses of any
and every character,

 

Amendment Number Three to

Inventory Financing Agreement

 

KCP-4244375-5

   2   



--------------------------------------------------------------------------------

known or unknown, direct and/or indirect, at law or in equity, of whatsoever
kind or nature, whether heretofore or hereafter arising, for or because of any
matter or thing done, omitted or suffered to be done by any Released Party prior
to and including the date of execution hereof and in any way directly or
indirectly arising out of or in any way connected to this Amendment Number Three
and the Documents, including without limitation claims relating to any
settlement negotiations (collectively, the “Released Matters”). Dealers
acknowledge that the agreements in this Section 7 are intended to be in full
satisfaction of all or any alleged injuries or damages arising in connection
with the Released Matters. Dealers represent and warrant to CDF that they have
not purported to transfer, assign or otherwise convey any right, title or
interest in any Released Matter to any other person or entity and that the
foregoing constitutes a full and complete release of all Released Matters.

9. This Amendment Number Three shall be binding upon, inure to the benefit of
and be enforceable by the parties hereto and their participants, successors and
assigns. No other person or entity shall be entitled to claim any right or
benefit hereunder, including the status of a third-party beneficiary of this
Amendment Number Three.

10. Except as expressly set forth herein, there are no agreements or
understandings, written or oral, among the parties hereto relating to this
Amendment Number Three or the Financing Agreement that are not fully and
completely set forth herein or therein. All representations, warranties,
covenants, agreements, undertakings, waivers, and releases of Dealers contained
herein shall survive the payment and performance in full of the Obligations.

11. Any provision of this Amendment Number Three which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remaining provisions of this Amendment Number Three or affecting the
validity or enforceability of such provision in any other jurisdiction.

12. This Amendment Number Three may be executed in any number of counterparts,
each of which counterparts, once they are executed and delivered, shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same agreement. This Amendment Number Three may be
executed by any party to this Amendment Number Three by original signature,
facsimile and/or electronic signature.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment Number
Three as of the date first above written.

DEALERS:

 

MARINEMAX, INC. By:  

/s/ Kurt M. Frahn

Print Name:   Kurt M. Frahn Title:   Vice President of Finance, Treasurer and
Assistant Secretary

 

Amendment Number Three to

Inventory Financing Agreement

 

KCP-4244375-5

   3   



--------------------------------------------------------------------------------

MARINEMAX EAST, INC. By:  

/s/ Kurt M. Frahn

Print Name:   Kurt M. Frahn Title:   Assistant Secretary MARINEMAX SERVICES,
INC. By:  

/s/ Kurt M. Frahn

Print Name:   Kurt M. Frahn Title:   Assistant Secretary MARINEMAX NORTHEAST,
LLC By:  

/s/ Kurt M. Frahn

Print Name:   Kurt M. Frahn Title:   Assistant Secretary BOATING GEAR CENTER,
LLC By: MARINEMAX EAST, INC., the sole member of Boating Gear Center, LLC
        By:    

/s/ Kurt M. Frahn

        Print Name:     Kurt M. Frahn         Title:     Assistant Secretary US
LIQUIDATORS, LLC By:  

/s/ Kurt M. Frahn

Print Name:   Kurt M. Frahn Title:   Assistant Secretary

 

Amendment Number Three to

Inventory Financing Agreement

 

KCP-4244375-5

   4   



--------------------------------------------------------------------------------

NEWCOAST FINANCIAL SERVICES, LLC By:  

/s/ Kurt M. Frahn

Print Name:   Kurt M. Frahn Title:   Assistant Secretary CDF: GE COMMERCIAL
DISTRIBUTION FINANCE CORPORATION By:  

/s/ John Zeblacki

Print Name:   John Zeblacki Title:   Underwriting Leader

 

Amendment Number Three to

Inventory Financing Agreement

 

KCP-4244375-5

   5   